CHRISTIAN, Judge.
Appellants were jointly tried and *30convicted of fornication. The punishment of appellant, Edna Alline Johnson, was assessed at a fine of fifty dollars and that of appellant, Herschel Saunders at a fine of one hundred dollars.
It is recited in the recognizance that appellants have been convicted of the offense of adultery and fornication. It appears from the record that appellants were convicted of fornication. Hence the designation of the offense in the recognizance is incorrect.
Appellants entered into a joint recognizance. A joint recognizance on appeal will not confer jurisdiction on this court. Our decisions are to the effect that each appellant must give a separate recognizance. Jackson et al. v. State, 21 S. W. (2d) 298, and authorities cited.
Appellants are granted fifteen days from this date in which to perfect their appeal.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.